
	
		III
		111th CONGRESS
		1st Session
		S. RES. 207
		IN THE SENATE OF THE UNITED STATES
		
			July 6, 2009
			Mr. Bayh (for himself
			 and Mr. Lugar) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Recognizing the 100th anniversary of the
		  Indianapolis Motor Speedway.
	
	
		Whereas the Indianapolis Motor Speedway is the largest
			 spectator sporting facility in the world, with more than 250,000 permanent
			 seats;
		Whereas founders Carl G. Fisher, Arthur C. Newby, Frank H.
			 Wheeler, and James A. Allison pooled their resources in 1909 to build the
			 Indianapolis Motor Speedway 5 miles from downtown Indianapolis as a testing
			 ground to support the growing automotive industry of Indiana;
		Whereas, on August 14, 1909, the first motorized races,
			 using motorcycles, took place on the recently completed 2.5-mile oval, which
			 had a racing surface composed of crushed stone and tar;
		Whereas, on August 19, 1909, the first 4-wheeled
			 automobile races at the Indianapolis Motor Speedway took place;
		Whereas, for 63 days in late 1909, 3,200,000 paving
			 bricks, each weighing 9.5 pounds, were laid on top of the crushed stone and tar
			 surface to upgrade the Indianapolis Motor Speedway, leading the facility to be
			 nicknamed The Brickyard;
		Whereas a 3-foot horizontal strip of that original brick
			 remains exposed at the start and finish line, known as the Yard of
			 Bricks;
		Whereas, on May 30, 1911, the first Indianapolis 500-mile
			 race (in this preamble referred to as the “Indianapolis 500”) took place and
			 was won by Ray Harroun at an average speed of 74.602 miles per hour;
		Whereas the Indianapolis Motor Speedway was a pioneer in
			 introducing seating areas specifically for people with disabilities;
		Whereas the race car of Ray Harroun, the Marmon
			 Wasp, was the first automobile to use a rearview mirror, one of
			 many innovations in automotive technology and safety devised or developed at
			 the Indianapolis Motor Speedway, including in 1911 the first use of a Pace Car,
			 in 1921 the first use of 4-wheel hydraulic brakes, in 1935 the first
			 installation of color warning lights, in 1935 the first mandatory use of
			 helmets, in 1993 the first use of crash-data recorders, and in 2002 the steel
			 and foam energy reduction (SAFER) barrier, an energy-absorbing barrier affixed
			 to concrete walls that has become the standard at all major oval tracks in the
			 United States;
		Whereas the Indianapolis 500, the largest single-day
			 spectator sporting event in the world, has occurred on every Memorial Day
			 weekend since 1911, except during the involvement of the United States in world
			 wars from 1917 through 1918 and 1942 through 1945;
		Whereas, in 1977, Janet Guthrie became the first woman to
			 compete in the Indianapolis 500, making the competition the first and only
			 major sport in which men and women compete, according to the same rules,
			 against one another;
		Whereas, in 1991, Willy T. Ribbs became the first of
			 several African-American drivers to compete in the Indianapolis 500;
		Whereas, in 2005, Danica Patrick became the first female
			 driver to lead the Indianapolis 500 when she took the lead near the 140-mile
			 mark;
		Whereas, in 2009, Helio Castroneves became a 3-time winner
			 of the Indianapolis 500 and Danica Patrick finished in third place, the best
			 finish ever by a woman in the sport;
		Whereas the Indianapolis Motor Speedway, by hosting the
			 IndyCar Series, the NASCAR Sprint Cup Series, the MotoGP Series, and the
			 Formula One Series, is the only facility in the world that has played host to 4
			 elite racing series;
		Whereas nearly every international motorsport icon has
			 competed and won at the Indianapolis Motor Speedway, including A.J. Foyt, Al
			 Unser, Rick Mears, Dale Earnhardt, Mario Andretti, Graham Hill, Jeff Gordon,
			 Tony Stewart, Jimmie Johnson, Michael Schumacher, Lewis Hamilton, and Valentino
			 Rossi;
		Whereas every May since 1981 the Indianapolis Motor
			 Speedway has served as the backdrop for the annual Armed Forces Induction
			 Ceremony, in which citizens of Indiana who have volunteered to serve in the
			 Armed Forces are administered the oath of enlistment;
		Whereas, in 1987, the Indianapolis Motor Speedway was
			 officially listed on the National Park Service list of National Historic
			 Landmarks as the oldest continuously operated automobile racecourse; and
		Whereas, the Indianapolis Motor Speedway has played an
			 enormous part in shaping and defining the City of Indianapolis, the State of
			 Indiana, United States motorsports, and the United States automobile industry,
			 and is a great source of pride to all citizens of Indiana: Now, therefore, be
			 it
		
	
		That the United States Senate
			 recognizes the 100th anniversary of the Indianapolis Motor Speedway.
		
